847 So.2d 566 (2003)
Reginald WOODY, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D02-1645.
District Court of Appeal of Florida, Third District.
June 11, 2003.
Bennett H. Brummer, Public Defender, and Robert Kalter, Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General, and Jill K. Traina, Assistant Attorney General, for appellee.
Before COPE, GERSTEN, and SHEVIN, JJ.
PER CURIAM.
Reginald Woody appeals his conviction for burglary of an unoccupied structure. As to the claim of trial error, we conclude that the prosecutorial comment was not fairly susceptible of being a comment on silence. See Rodriguez v. State, 753 So.2d 29, 37 (Fla.2000). Thus, the objection of defendant-appellant Woody was properly overruled.
The defendant challenges his sentence as a violent career criminal. He argues that his predicate offenses were non-violent burglaries which should not have been counted as qualifying offenses. See § 775.084(1)(d)1.a., Fla. Stat. (1999).[*] We have rejected that argument in Rodriguez v. State, 826 So.2d 464 (Fla. 3d DCA 2002), reh'g denied and further explained, 837 So.2d 1177 (Fla. 3d DCA 2003); Delsol v. State, 837 So.2d 428 (Fla. 3d DCA 2002).
Affirmed.
NOTES
[*]  The crime date was May 9, 2000.